Citation Nr: 1216969	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-25 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for status post reconstruction of the right shoulder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus, and an increased rating for a right shoulder disability. 

The issue of entitlement to an increased rating for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's bilateral hearing loss disability, initially demonstrated years after service, is etiologically related to military service.  

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that tinnitus, initially demonstrated years after service, is etiologically related to military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letter dated July 2007, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private medical records, Social Security Administration records and the report of a VA examination. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran was afforded a VA medical examination to obtain an opinion regarding the etiology of his bilateral hearing loss and tinnitus.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or tinnitus (as an organic disease of the nervous system) becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The provisions of 38 C.F.R. § 3.385 define what constitutes the existence of a hearing loss "disability."  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims (Court) held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

The Veteran asserts service connection is warranted for hearing loss and tinnitus.  He claims he was subjected to acoustic trauma in service and that he worked on the flight line.  The Board finds him to be competent and credible as to exposure to acoustic trauma in service, as such is consistent with the circumstances of his service.  In this regard, the Board notes that the Veteran's discharge certificate shows he was an aircraft hydraulic pneumatic mechanic.

The evidence supporting the Veteran's claim includes his statements and some of the findings of record.  The Veteran was seen by a private audiologist in April 2007.  She noted the Veteran's hearing was within normal limits until 4,000 Hertz, at which point it dropped off to a mild/moderate level.  She related the Veteran's history showed he was exposed to a great deal of noise in service, including from aircraft engines, carriers and working on the flight line.  She said he first noticed tinnitus at that time, as well as his hearing loss.  Based on the evaluation of the Veteran's hearing and his history, the audiologist concluded it was as likely as not that the Veteran's noise notch hearing drop and tinnitus were due to acoustic trauma in service.

The evidence against the Veteran's claim includes his statements and the medical findings of record.  The service treatment records are negative for complaints or findings pertaining to hearing loss or tinnitus.  Audiometric examinations were performed in June 1972, February 1973, February 1974, and June 1976.  On the June 1972 test, the hearing threshold levels in decibels in the right ear were 0, 0, 0, and 0, at 500, 1,000, 2,000, and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 20, 15, 0, and 0.  On the February 1973 test, the hearing threshold levels in decibels in the right ear were 10, 0, 0, 0 and 5, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 10, 5, 10 and 15.  The hearing threshold levels in decibels in the right ear on the February 1974 audiometric test were 5, 5, 5, 5 and 5, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 10, 5, 5 and 5.  Clinical evaluation of the ears on the separation examination in June 1976 was normal.  An audiometric test disclosed that the hearing threshold levels in decibels in the right ear were 10, 10, 10, 10 and 10, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 10, 10, 20 and 20.  

The Veteran submitted a claim for service connection for a right shoulder disability in July 1980.  There was no mention of hearing loss or tinnitus.

The Veteran was afforded a general medical examination by the VA in November 1980.  No complaints referable to hearing loss or tinnitus were listed.  An examination of the ears was negative.  

The Veteran submitted another claim for service connection in May 2004.  He did not file a claim for hearing loss or tinnitus.

The Veteran was awarded benefits from the Social Security Administration in October 2004.  The determination lists several disabilities, but there is no mention of hearing loss or tinnitus.

On VA audiometric examination in July 2007, the Veteran reported ringing in the ears and that he was hard of hearing.  It was reported he was subjected to jet engine noise in service, and that he was a flight control mechanic.  The reported findings on audiometric examination revealed bilateral hearing loss disability as defined in 38 C.F.R. § 3.385.  The diagnosis was bilateral sensorineural hearing loss.  The examiner reviewed the claims folder, and noted the opinion of the private audiologist.  She concluded it was less likely than not that the Veteran's bilateral hearing loss or tinnitus was caused by or the result of service.  She noted the Veteran's hearing was normal on separation from service, and the service treatment records were negative for complaints of hearing loss or tinnitus.  She observed the Veteran had filed several claims for service connection over the years, but his claim for service connection for hearing loss and tinnitus were not received until 2007, nor had any previous statements mentioned these disabilities.  The VA examiner acknowledged the opinion of the private audiologist but reiterated that the Veteran exited service with clinically normal hearing.  Thus she opined that the etiology of the Veteran's hearing loss and tinnitus was post service.  

The Board acknowledges the conclusion of the Veteran's private audiologist that his bilateral hearing loss and tinnitus were related to in-service noise exposure.  An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this case, the Board finds the opinion of the VA audiologist to be entitled to the greatest probative weight.  

The VA examiner reviewed the claims folder, and considered the fact that the Veteran did not report hearing loss or tinnitus for decades following his separation from service.  She provided a rationale for this opinion, by noting that hearing loss and tinnitus were not demonstrated for many years after service.  

Further, the record is devoid of any complaint or finding relative to ringing in the ears or bilateral hearing loss for years following service.  Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the fact that the disabilities were initially documented many years after service is not dispositive, it is crucial evidence and, combined with the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  In light of the absence of tinnitus complaints or hearing loss for so many years after service, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset and continuity of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported and contradictory assertions of the onset of his symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

During the VA audiometric examination, the Veteran related he experienced temporary ringing of the ears for two weeks at a time following exposure to aircraft engines.  Similarly, he indicated when seen by his private audiologist in April 2007 that he first noticed tinnitus and hearing loss during service.  This is inconsistent with the service treatment records which show no complaints concerning tinnitus or hearing loss.  The Board finds, therefore, that the Veteran's allegations are of limited probative value.  

The Board also acknowledges the Veteran's assertions that his bilateral hearing loss and tinnitus are related to service.  However, as a lay person, he is not competent to diagnose hearing loss disability, or render an opinion as to the cause or etiology of hearing loss or tinnitus, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  While he has furnished a medical opinion linking his current bilateral hearing loss and tinnitus to in-service acoustic trauma, as noted above, this opinion is not probative in this case.  Although the Veteran is competent to testify as to the fact he was subjected to acoustic trauma, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of his bilateral hearing loss and tinnitus.  Accordingly, the Board finds the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran also claims that a higher rating is warranted for his service-connected right shoulder disability.  The Veteran had arthroscopic surgery for his right shoulder at a private facility in December 2009, and received physical therapy for it.  Although it was noted in January 2010 that the Veteran had significantly less pain than prior to the surgery, it was also indicated his range of motion was still significantly limited.  The physical therapy records have not been associated with the claims folder.  

The Board points out the Veteran has not been examined by the VA following his surgery.  The Court has also held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Here, the most recent VA joints examination was in July 2007, and the Veteran has made evidentiary assertions that his condition was increased in severity since that time.  Under 38 C.F.R. § 3.326(a) (2011), a VA examination will be authorized where there is a possibility of a valid claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment (to include physical therapy) of all medical providers, VA and non-VA, from whom he has received treatment for his right shoulder disability since 2007.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  Schedule a VA orthopedic examination to determine the nature and extent of his service-connected right shoulder disability.  All necessary tests should be performed, and range of motion testing should be reported in degrees.  The orthopedic examiner should comment on any functional impairment due to pain and the pathology associated with pain should be described.  With respect to the subjective complaints of pain, the examiner should be requested to specifically comment on whether pain is visibly manifested on movement of the joints, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


